                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF MISSOURI
                                           SOUTHEASTERN DIVISION

         WILLIE JEFFERSON,                                   )
                                                             )
                          Plaintiff,                         )
                                                             )
                   v.                                        )          No. 1:16-cv-00219-JAR
                                                             )
         J HUPGENS, et al.,                                  )
                                                             )
                          Defendants,                        )

                                           MEMORANDUM AND ORDER

                  This matter is before the Court on the motion of plaintiff Willie Jefferson for leave to

         proceed in forma paupetis on appeal. (Docket No. 80). Having reviewed the motion and the

         financial information submitted in support, the Court has determined that plaintiff lacks

         sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of $68.88.

                                                  28 U.S.C. § 1915(b)(l)

                  Pursuant to 28,U.S.C. § 1915(b)(l), a prisoner bringing an appeal in forma pauperis is

         required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his ·

         prison account to pay the entire fee, the Court must assess, and when funds exist, collect an

         initial partial filing fee of 20 percent of the greater of (1) the average monthly deposit in the

         prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

         month period. After payment of the initial partial filing fee, the prisoner is required to make

         monthly payments of 20 percent of the preceding month's income credited to the prisoner's

         account. 28 U.S.C. § 1915(b)(2); The agency having custody of the prisoner will forward these

         monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

         $10.00, until the filing fee is fully paid. Id.




- - - ----~----
        Plaintiff has submitted an affidavit and a certified copy of his prison account statement

for the seven-month period immediately preceding the filing of his notice of appeal. (Docket No.

81). A review of plaintiffs account statement indicates an average monthly deposit of $344.39.

Accordingly, the Court will assess an initial partial filing fee of $68.88, which is 20 percent of

plaintiffs average monthly deposit.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on·

appeal (Docket No. 80) is GRANTED.

        IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $68.88

within thirty (30) days of the date of this Order. Plaintiff is· instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for the appeal of

the instant action.

       · Dated this 24th day of July, 2019 ..




                                                             .ROSS
                                                            D STATES DISTRICT JUDGE




                                                2
